CITY OF LAFAYETTE
v.
JOSEPH GARY AMOS, SR.
No. KA08-80.
Court of Appeals of Louisiana, Fifth Circuit.
March 5, 2008.
Hon. MICHAEL HARSON, District Attorney, Counsel for Appellee: State of Louisiana.
HON. CYNTHIA C. LeBOURGEOIS, Assistant District Attorney, Counsel for Appellee: City of Lafayette.
Hon. CHRISTIAN LEWIS, Counsel for Appellant: Gary Paul Joseph.
Court composed of SAUNDERS, DECUIR and EZELL, Judges.
DECUIR, Judge.
On May 18, 2005, in an unpublished writ, this court reversed the Defendant's conviction for refusal to leave a public street in violation of Lafayette City Ordinance Section 62-80, and ordered the entry of an acquittal. State v. Amos, 05-302 (La.App. 3 Cir. 5/18/05). On September 1, 2006, the supreme court reversed this court's ruling and reinstated the Defendant's conviction and sentence. State v. Amos, 05-1926 (La. 9/1/06), 936 So.2d 1248, reh'g denied, 05-1926 (La. 11/22/06), 942 So.2d 545.
On September 27, 2006, the Defendant filed a Motion for Acquittal or New Trial, which was denied by Lafayette City Court on January 8, 2007. The Fifteenth Judicial District Court reviewed the matter and found the trial judge did not abuse his discretion in denying the Defendant's motion. The Defendant subsequently filed a motion for appeal of the district court's ruling, and the district court, by order dated November 3, 2007, granted his request.
On January 23, 2008, this court issued a rule to show cause why the appeal in this case should not be dismissed as the judgment at issue is not appealable. In response to the rule to show cause, the Defendant submitted a supervisory writ application as a substitute for his original appeal. The Defendant apparently acknowledges that the appropriate procedural vehicle for seeking review of the district court's order affirming the city court's denial of his motion for new trial is an application for supervisory writs.
Accordingly, the appeal in this case is hereby dismissed.
APPEAL DISMISSED.